July 19, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
        THE KANSAS CITY SOUTHERN RAILWAY COMPANY, Appellant

NO. 14-11-00815-CV                         V.

   RONALD K. ONEY, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
          ESTATE OF DANIEL D. ONEY, DECEASED, Appellee
                 ________________________________

       This cause, an appeal of the August 26, 2011 interlocutory order in favor of
APPELLEE was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order APPELLANT to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.